EXHIBIT 10.1
 
Execution Version
 
FORBEARANCE AGREEMENT
 
This FORBEARANCE AGREEMENT (the “Agreement”) is made effective as of May 8, 2014
(the “Effective Date”), by and between (A) PANACHE BEVERAGE INC., a Delaware
corporation as successor in interest by merger to Panache Beverage Inc., a
Florida Corporation (the “Borrower”); (B) ALIBI NYC, LLC, a New York limited
liability company (“Alibi”), PANACHE USA, LLC, a New York limited liability
company (“Panache USA”), ALCHEMY INTERNATIONAL, LLC, a New York limited
liability company (“Alchemy”), MIS BEVERAGE HOLDINGS, LLC, a New York limited
liability company (“MIS”), JAMES DALE (“Dale”), AGATA PODEDWORNY (“Podedworny”),
SJOERD DE JONG (“De Jong”), PANACHE, LLC, a New York limited liability company
(“Panache LLC”) and PANACHE DISTILLERY, LLC, a Florida limited liability company
(“Panache Distillery”, and together with Alibi, Panache USA, Alchemy, MIS, Dale,
Podedworny, De Jong and Panache LLC the “Related Parties”); and (C) CONSILIUM
CORPORATE RECOVERY MASTER FUND, LTD., a limited liability company existing under
the laws of the Cayman Islands (the “Lender”).
 
RECITALS
 
A. The Borrower and the Related Parties have, as the case may be, executed and
delivered to the Lender, inter alia, the following documents:
 
(i) A Promissory Note payable to the Lender, dated as of December 21, 2012, in
the amount of Two Million One Hundred Thousand Dollars ($2,100,000.00) (as
amended or modified, the “$2,100,000 Note”, and together with the associated
security and loan documents and as amended or modified, the “$2,100,000 Loan
Documents”).
 
(ii) A Promissory Note payable to the Lender, dated as of May 9, 2015, in the
amount of Four Million Dollars ($4,000,000.00) (as amended or modified, the
“$4,000,000 Note”, and together with the associated security and loan documents
and as amended or modified, the “$4,000,000 Loan Documents”). The loan made
under the $4,000,000 Loan Documents and the loan made under the $2,100,000 Loan
Documents are collectively herein referred to as the “Loans”. The Borrower and
Lender each hereby acknowledge and agree that (i) the date of the $4,000,000
Note was in error and should have been dated as of May 9, 2013, and (ii) the
date of issuance of the $4,000,000 Note shall be deemed to be May 9, 2013.
 
(iii) A Loan Agreement, dated as of December 21, 2012, between the Borrower, the
Lender, Dale, Podedworny, De Jong and MIS (the “Original Loan Agreement”, as
modified by an Amended and Restated Loan Agreement with the addition of Panache
Distillery as a party thereto, dated as of May 9, 2013, and as further amended
by the First Amendment to Amended and Restated Loan Agreement, dated as of
September 4, 2013, and the Second Amendment to Amended and Restated Loan
Agreement, dated as of October 24, 2013 (collectively and as amended or
modified, the “Amended Loan Agreement”).
 
B. Dale, MIS, Podedworny and De Jong have executed Stock Pledge Agreements,
dated as of December 21, 2012, pledging their respective interests in the
Borrower to secure the Loans.
 
 
1

--------------------------------------------------------------------------------

 
 
C. Dale, Podedworny and the Borrower have executed and delivered a Pledge and
Security Agreement, dated as of December 21, 2012, wherein they pledged their
respective interests in Panache USA, Panache LLC, Alibi and Alchemy as security
for the Loans.
 
D. Each of Alibi and Panache LLC have executed and delivered a Trademark
Security Agreement, effective as of May 9, 2013, wherein each has pledged its
interest in certain trademarks to the Lender as security for the Loans. In
addition, Alibi, Alchemy, the Borrower and Panache LLC have executed an Amended
and Restated Trademark Assignment and Security Agreement, effective as of May 9,
2013, as security for the Loans.
 
E. Alchemy, Panache LLC and Alibi have executed and delivered the Limited
Guaranty, effective as of December 21, 2012, in favor of the Lender as security
for the Loans.
 
F. The Borrower has executed and delivered the Amended and Restated Pledge
Agreement, dated as of May 9, 2013, pledging all its right, title and interest
in and to Panache Distillery, as security for the Loans.
 
G. Panache Distillery has executed and delivered the Corporate Guaranty, dated
as of May 9, 2013, in favor of the Lender as security for the Loans.
 
H. Panache Distillery has executed and delivered a Pledge and Security
Agreement, dated as of May 9, 2013, pledging the assignment of the depository
agreement and operating account with respect to all proceeds which have been
unfunded with respect to the $4,000,000.00 Loan. On the date hereof, $200,000 of
the $4,000,000.00 Loan is unfunded.
 
I. Panache Distillery granted a second priority mortgage lien in favor of the
Lender, pursuant to the terms of that certain Mortgage and Security Agreement
dated as of May 9, 2013 (the “Original Second Mortgage”), which secures the
Loans by encumbering the real property and related fixtures (the “Realty”) and
other collateral described therein owned by Panache Distillery. The Lender and
Panache Distillery subsequently amended and restated the Original Second
Mortgage pursuant to the terms of that certain Amended and Restated Mortgage and
Security Agreement dated as of March 31, 2014 (the “Amended and Restated Second
Mortgage”). The Lender has not recorded the Original Second Mortgage or Amended
and Restated Second Mortgage and on the date hereof is amending and restating
the Amended and Restated Second Mortgage in its entirety pursuant to the terms
of that certain Second Amended and Restated Guaranty Mortgage and Security
Agreement dated as of the date hereof (the “Second Amended and Restated Second
Mortgage”) between Panache Distillery and the Lender. In connection with the
Second Amended and Restated Second Mortgage, the Lender has prepared a UCC-1
Financing Statement (the “UCC-1”), listing Panache Distillery, as debtor and the
Lender, as secured party, which UCC-1 covers all assets of Panache Distillery,
and secures the Loans by encumbering the personal property owned by Panache
Distillery (the “Distillery Personal Property”, and together with the Realty,
the “Distillery Property”).
 
J. The Borrower, Panache LLC, Alchemy and Alibi have executed and delivered a
First Amendment to Amended and Restated Trademark Assignment and Security
Agreement, dated as of October 31, 2013.
 
 
2

--------------------------------------------------------------------------------

 
 
K. All documents enumerated in Paragraphs A through J above and any other
documents executed and delivered in connection with each of the foregoing (each
as heretofore and hereafter amended, modified and in effect) are hereafter
referred to collectively as the “Loan Documents”.
 
L. The Lender is the present owner and holder of, and the Borrower and the
Related Parties are the current obligors under the Loan Documents.
 
M. Pursuant to that certain letter dated as of May 6, 2014, the Lender informed
the Borrower that certain Events of Default under the Loan Documents had
occurred and continue to exist (the “Existing Defaults”).
 
N. The Borrower has requested that the Lender forbear from exercising its rights
and remedies under the Loan Documents as a result of the Existing Defaults.
 
O. The Lender is willing, for a period of time as described herein, and on the
terms and conditions set forth herein, to forbear from enforcing its rights and
remedies under the Loan Documents arising solely as a result of the Existing
Defaults.
 
P. As a result of the occurrence of the Existing Defaults, the Lender has no
further obligation to lend under the Loan Documents and the Borrower has no
right to access the unfunded amounts of any Loans. The Borrower has informed the
Lender that it may not have sufficient operating cash flow to sustain existing
operations and has requested that the Lender provide certain funding to enable
the Borrower to continue its business operations and pay certain essential
operating expenses, including without limitation, payroll, rent, and taxes, all
as set forth in the Budget (as hereinafter defined). The Lender has agreed to
provide such certain funding as set forth herein subject to the terms and
conditions hereof.
 
Q. The Borrower is entering into this Agreement with the understanding and
agreement that, except as specifically provided herein, none of the Lender’s
rights or remedies as set forth under any of the underlying Loan Documents are
being waived or modified by the terms of this Agreement.
 
NOW THEREFORE, in consideration of Ten Dollars ($10.00) and other mutual
consideration the receipt and sufficiency is hereby acknowledged, the parties by
their execution hereof agree as follows:
 
 
3

--------------------------------------------------------------------------------

 
 
1. Forbearance.
 

 
(a)  
The Borrower and Related Parties hereby acknowledge and agree that the Existing
Defaults have occurred and are continuing, and but for the terms of this
Agreement, the Lender may, if it so elects, exercise any and all of its rights
and remedies in respect of the Existing Defaults. Subject to all of the terms
and conditions set forth in this Agreement, Lender agrees to forbear from
exercising its rights and remedies under the Amended Loan Agreement and the
other Loan Documents that are based solely on the occurrence of the Existing
Defaults during the period (the “Forbearance Period”) from the Effective Date
through that date (the “Forbearance Termination Date”) which is the earliest to
occur of the following: (1) June 6, 2014; (2) the date on which any Event of
Default occurs other than the Existing Defaults; (3) the failure of the Borrower
to comply with the terms and conditions of this Agreement; or (4) the date that
the Borrower or any Related Party joins in, assists, cooperates or participates
as an adverse party or adverse witness in any suit or other proceeding against
the Lender relating to the Loans or any amounts owing pursuant to the Loan
Documents, including this Agreement and any documents, agreements or instruments
executed in connection with this Agreement. For purposes of this Agreement, an
“Event of Default” means (a) an Event of Default as defined in the Amended Loan
Agreement or any other Loan Document, (b) any attempt by the Borrower to divert
any funds generated from the operation of the Distillery Property to any uses
other than for expenditures approved by the Lender as set forth in the Budget
(hereinafter defined); or (c) the commencement of a foreclosure action by any
creditors having a lien on the Distillery Property.

 

 
(b)  
The Borrower and Related Parties hereby acknowledge and agree that nothing
contained in this Agreement shall constitute a waiver of the Existing Defaults
or any other Defaults (as defined in the Amended Loan Agreement) or Events of
Default (whether now existing or hereafter arising), and this Agreement shall
only constitute an agreement by the Lender to forbear from enforcing certain of
its rights and remedies arising solely with respect to the Existing Defaults
upon the terms and conditions set forth herein.

 

 
(c)  
During the Forbearance Agreement, the Borrower shall in lieu of payment in cash
of the interest due on the outstanding principal amount of the Loans, pay such
amount due by adding such amount to the outstanding principal amount of the
Loans (“PIK Interest”), which PIK Interest shall be capitalized, compounded and
added to the unpaid principal amount of the Loans each month (whereupon from and
after such date such additional amounts shall also accrue interest).

 
2. Default. The Borrower and the Related Parties acknowledge that the Loans and
the Loan Documents are in default as a result of the Existing Defaults. As a
result, the Borrower does not have the right to borrower additional funds from
the Lender under the Amended Loan Agreement.
 
3. Chief Executive Officer. The Borrower retained the services of Mike Romer and
has appointed him as acting Chief Executive Officer. The Borrower and Lender
agree that Mike Romer shall continue to serve as Chief Executive Officer until
such time as the Borrower shall appoint a new Chief Executive Officer, which new
Chief Executive Officer shall be reasonably acceptable to the Lender. The Lender
hereby releases the Chief Executive Officer in his individual capacity (and his
principals, agents, counsel, advisors, heirs and assigns, but excluding, in any
event for purposes of this release, any of the obligors under the Loan
Documents) from any and all claims, demands, actions and liability (including
any and all costs) in connection with the Existing Defaults. For the avoidance
of doubt, the foregoing release shall not be construed to be a waiver or release
of any of the Existing Defaults, the rights and remedies of the Lender arising
therefrom, or any other claims, causes of action, rights and remedies of the
Lender as against the obligors under the Loan Documents.
 
 
4

--------------------------------------------------------------------------------

 
 
4. Certain Additional Funding. So long as no Events of Default have occurred
(other than the Existing Defaults), the Lender authorizes the Borrower to draw
down the last of the funds under the $4,000,000 Loan in the amount of $200,000
and to use the same to pay the Borrower’s operating costs, in accordance with a
budget, which budget shall be acceptable to the Lender in its sole discretion
(the “Budget”). Further, so long as no Events of Default have occurred (other
than the Existing Defaults), the Lender agrees to provide the Borrower with an
additional $100,000 in financing to pay the Borrower’s operating costs subject
to the Budget., at such time or times as mutually agreed.
 
5. Use of Funds. As an express condition of this Agreement, during the
Forbearance Period, all funds received by the Borrower, including, but not
limited to, funds received by operation of the Borrower’s business or as
proceeds of the Loan, shall be used to pay the Borrower’s operating costs solely
as set forth in the Budget and not for any other purpose.
 
6. Second Mortgage and UCC-1. As vital consideration for this Agreement,
including, but not limited to, the Lender’s agreement to forbear under the Loan
Documents and provide the additional funding hereunder, the Borrower authorizes
(the “Borrower Authorization”) the Lender to record and otherwise perfect the
Second Amended and Restated Second Mortgage and the UCC-1. It is expressly
understood by the Borrower, the Related Parties and the Lender, that absent the
Borrower Authorization, the Lender would not enter into this Agreement, provide
additional funding or otherwise forbear from exercising remedies on account of
the Existing Defaults.
 
7. Conditions Precedent. The effectiveness of this Agreement is subject to the
following conditions precedent (all documents to be in form and substance
satisfactory to the Lender):
 

 
(a)  
The Lender shall have received this Agreement executed by the Borrower and
Related Parties.

 

 
(b)  
The Lender shall have received the Second Amended and Restated Second Mortgage
executed by Panache Distillery, LLC.

 

 
(c)  
All corporate action on the part of the Borrower necessary for the valid
execution, delivery and performance of this Agreement and all other
documentation, instruments, and agreements to be executed in connection herewith
shall have been duly and effectively taken and evidence thereof satisfactory to
the Lender shall have been provided.

 

 
(d)  
Except for the Existing Defaults, no Default or Event of Default shall have
occurred and be continuing.

 
8. Reaffirmation of Obligations; Confirmation of Security Interests;
Ratification. The Borrower and Lender acknowledge and agree that under the
Amended Loan Agreement, the aggregate principal balance of all Loans made to the
Borrower and outstanding immediately prior to the effectiveness of this
Agreement is $6,100,000 (exclusive of interest, fees and expenses), and the
Borrower acknowledges and agrees that the Borrower is truly and justly indebted
to the Lender in the aggregate amount of set forth above (plus interest, fees
and expenses) without defense, counterclaim or offset of any kind whatsoever has
no defense, counterclaim or setoff with respect to the payment thereof. The
Borrower and Related Parties acknowledge that all obligations under the Loan
Documents are legally valid and binding obligations and are in full force and
effect. Each of the Borrower and Related Parties hereby ratify and confirm all
liens and security interests heretofore granted in favor of the Lender pursuant
to the Loan Documents, and further hereby grant in favor of the Lender liens and
the security interests in all Collateral (as defined in the Loan Agreement or
Amended Loan Agreement, as applicable), all Pledged Collateral (as defined in
the applicable Stock Pledge Agreement) and all Collateral (as defined in the
applicable Trademark Security Agreement) as security for all Obligations (as
defined in the Amended Loan Agreement), including, without limitation, all
obligations under this Agreement. Except as herein expressly agreed, the Amended
Loan Agreement and the other Loan Documents remain in full force and effect and
are hereby ratified and affirmed by the Borrower and Related Parties.
 
 
5

--------------------------------------------------------------------------------

 
 
9. No Tolling of Time. The parties agree that this Agreement does not toll the
running of any time periods applicable to any rights or remedies in the Loan
Documents. The Borrower and Related Parties agree that they will not assert
laches, waiver or any other defense to the enforcement of the Loan Documents.
 
10. Setoff, Counterclaims and Defenses. Each of the Borrower and Related Parties
represent and warrant that: (a) it has no defenses, setoff deductions or claims
against the Lender arising out of the Loan Documents; and (b) that the Loan
Documents are in full force and effect and fully enforceable on the terms and
conditions as stated therein.
 
11. Bankruptcy. To the extent any payment received by the Lender is (i) avoided
pursuant to chapter 5 of title 11 of the United States Code (the “Bankruptcy
Code”) or analogous state law, and (ii) disgorged by the Lender pursuant to
section 550 of the Bankruptcy Code, or analogous state law, then each such
transfer will be deemed never to have occurred and the balance of the Loans will
be adjusted accordingly.
 
12. Release of Lender. Each of the Borrower and Related Parties has had
independent and competent legal counsel represent it in connection with all
negotiations involving this Agreement and the execution thereof and fully and
completely understands the consequences of this Agreement and the terms and
conditions thereof. Each of the Borrower and Related Parties releases the Lender
(and its principals, agents, counsel and advisors) from any and all claims,
demands, actions and liability (including any and all costs) in connection with
the Loan Documents and the execution of this Agreement and related documents,
and reaffirms that it has no claim, defense, or right of setoff of any nature.
 
13. Representations and Warranties.
 
(a)           Enforceability. This Agreement has been duly executed and
delivered by the Borrower and each of the Related Parties. This Agreement and
the Loan Documents are the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with their terms, and are in full
force and effect.
 
(b)           Representations and Warranties. As of the date hereof and after
giving effect to this Agreement, each of the representations and warranties of
the Borrower and Related Parties set forth in the Amended Loan Agreement and the
other Loan Documents is true and correct in all material respects, except to the
extent such representations and warranties speak as to an earlier date, in which
case the same are true, correct and complete as to such earlier date; and no
Default or Event of Default exists under the Credit Agreement other than the
Existing Defaults.
 
(c)           No Duress. This Agreement has been entered into without force or
duress, of the free will of the Borrower and the Related Parties. The Borrower’s
and Related Parties’ decision to enter into this Agreement is a fully informed
decision and the Borrower and each of the Related Parties is aware of all legal
and other ramifications of such decision.
 
(d)           Counsel. The Borrower and each Related Party has read and
understands this Agreement, has consulted with and been represented by legal
counsel in connection herewith, and has been advised by its counsel of its
rights and obligations hereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)           No Bankruptcy Filing. The Borrower and the Related Parties are not
contemplating either the filing of a petition by the Borrower or such Related
Party under any state or federal bankruptcy or insolvency law or the liquidation
of all or a major portion of its property (a “Bankruptcy Proceeding”), and the
Borrower and each of the Related Parties have no knowledge of any person
contemplating the filing of any such petition against it. In addition, the
Borrower and Related Parties has not been a party to, or the subject of, a
Bankruptcy Proceeding since its formation.
 
(f)           Acknowledgment of Value. The Borrower and the Related Parties are
aware that the Loans are in default. The Borrower and Related Parties
acknowledge that under the present circumstances, there is no equity cushion in
the Distillery Property due to the existence of the first lien encumbrances and
the Lender’s Amended Second Mortgage and UCC-1 filing. The Borrower and Related
Parties acknowledge that, in exchange for the forbearance, the Borrower has
agreed to not oppose a motion for relief from stay in any potential Bankruptcy
Proceeding.
 
14. Debtor Relief Proceedings. Notwithstanding any other provision contained in
this Agreement or the Loan Documents, the Borrower, Related Parties and the
Lender agree that the following provisions will be applicable if bankruptcy,
reorganization, liquidation, conservatorship, receivership or similar
proceedings, including a Bankruptcy Proceeding, under any state or federal law
now or hereafter in effect are commenced by or against the Borrower or any
Related Party or if the Borrower or any Related Party otherwise commences any
action to restrain, enjoin or otherwise impede the Lender’s exercise of the
remedies afforded to Lender under the Loan Documents at law or in equity
(collectively, a “Debtor Relief Proceeding”):
 
(a)           Workout Negotiations. The Borrower and Related Parties acknowledge
that the Borrower and the Lender have negotiated at length and in good faith to
reach the arrangements set forth in this Agreement. The Borrower and Related
Parties further acknowledge that the remedies available to the Borrower through
a Debtor Relief Proceeding have been considered by the Borrower, the Lender and
their respective legal counsel. As a result of such negotiations, and after
being fully advised by independent legal counsel, the Borrower and Related
Parties have concluded that the institution of a Debtor Relief Proceeding: (i)
would cause a material decline in the value of the Distillery Property; (ii)
would increase the potential loss to the Borrower, the Related Parties, the
Lender and the Borrower’s other creditors; and (iii) would only serve to delay
the exercise of the remedies afforded to the Lender by the Loan Documents and
applicable law. The Borrower and Related Parties have been represented by
competent legal counsel in connection with the negotiation of this Agreement and
understand the terms, conditions and consequences thereof. The Borrower and
Related Parties acknowledge that the terms and conditions of this Agreement are
intended to be binding on the Borrower, the Related Parties and the Distillery
Property even in the event of a Debtor Relief Proceeding.
 
15. Miscellaneous.
 
a. Florida law shall govern the interpretation and the enforceability of this
Agreement.
 
b. If any form of security granted to the Lender is deemed to be of no force and
effect, it shall have no effect on the other Loan Documents.
 
c. All other terms and conditions of the Loan Documents not in conflict herewith
are hereby deemed to be reaffirmed and in full force and effect.
 
d. Each of the Borrower and Related Parties hereby consents to the jurisdiction
of any state or federal court located within Miami-Dade County, Florida, waives
personal service of any and all process upon it and consents to the service of
process by registered mail and acknowledges that service so made shall be deemed
to be completed upon actual receipt thereof. In addition, each of the Borrower
and the Related Parties consents and agrees that the venue of any action
instituted under this Agreement shall be in Miami-Dade County, Florida and
hereby expresses any objection to venue.
 
e. The Lender, the Borrower and each Related Party shall each execute and
deliver such further documentation and take such action, as may be necessary, to
carry out the intended purpose of this Agreement.
 
[Signature Pages Follow]
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned parties have executed this document in one
or more counterparts effective as of the date and year first above written.
 

CONSILIUM CORPORATE
RECOVERY MASTER FUND, LTD., a Cayman Islands limited liability company
  PANACHE BEVERAGE INC., a Delaware corporation               By:
/s/ CHARLES T. CASSEL, III
  By:
/s/ MICHAEL ROMER
  Name:
Charles T. Cassel, III
  Name:
Michael Romer
  Title:
Authorized Person
  Title:
Interim Chief Executive Officer
 

 
MIS BEVERAGE HOLDINGS, LLC, a New York limited liability company
 
PANACHE DISTILLERY, LLC, a Florida limited liability company
              By: /s/ MARIA GORDON   By:
/s/ MICHAEL ROMER
  Name: Maria Gordon   Name:
Michael Romer
  Title: Partner   Title: Interim CEO, PBI  

 
ALIBI NYC, LLC, a New York limited liability company
 
ALCHEMY INTERNATIONAL, LLC, a New York limited liability company
              By: /s/ MICHAEL ROMER   By:
/s/ MICHAEL ROMER
  Name: Michael Romer   Name: Michael Romer   Title: Interim CEO, PBI   Title:
Interim CEO, PBI  

 
PANACHE USA, LLC, a New York limited liability company
 
PANACHE, LLC, a New York limited liability company
              By: /s/ MICHAEL ROMER   By:
/s/ MICHAEL ROMER
  Name: Michael Romer   Name: Michael Romer   Title: Interim CEO, PBI   Title:
Interim CEO, PBI  

 

/s/ JAMES DALE  
/s/ SJOERD DE JONG
  JAMES DALE  
SJOERD DE JONG
 

 

/s/ AGATA PODEDWORNY         AGATA PODEDWORNY        

 
 
8

--------------------------------------------------------------------------------

 
 

STATE OF FLORIDA )   ) SS: COUNTY OF BROWARD )



The foregoing instrument was acknowledged before me this 8th day of May, 2014 by
Charles T. Cassel, III, as authorized person of CONSILIUM COROPRATE RECOVERY
MASTER FUND, LTD., a limited company, organized under the laws of the Cayman
Islands, on behalf of the company. He is personally known to me or has produced
____________as identification.
 

  /s/ MARTA C. NOVAK     NOTARY PUBLIC, State of Florida     Print Name: Marta
C. Novak     Title: Notary     Commission No.: EE053763  

 
My Commission Expires: March 25, 2015
 

STATE OF FLORIDA )   ) SS: COUNTY OF MIAMI-DADE )



The foregoing instrument was acknowledged before me this 9th day of May, 2014 by
Maria Gordon, as Partner of MIS BEVERAGE HOLDINGS, LLC, a Florida limited
partnership, on behalf of the partnership. He/She is personally known to me or
has produced  ______________ as identification.
 

  /s/ IAN GRUTMAN     NOTARY PUBLIC, State of Florida     Print Name: Ian
Grutman     Commission No.: EE185194  

 
My Commission Expires: June 8, 2016
 
 
9

--------------------------------------------------------------------------------

 
 

STATE OF NEW YORK )   ) SS: COUNTY OF NEW YORK )



The foregoing instrument was acknowledged before me this 9th day of May, 2014 by
Michael Romer, as Interim Chief Executive Officer of PANACHE BEVERAGE, INC., a
Delaware corporation, on behalf of the corporation. He is personally known to me
or has produced____________as identification.
 

  /s/ GINA L. CREWS    
NOTARY PUBLIC, State of New York
   
Print Name: Gina L. Crews
   
Commission No.: 24-4910280
 

 
My Commission Expires: October 26, 2017
 

STATE OF NEW YORK )   ) SS: COUNTY OF NEW YORK )



The foregoing instrument was acknowledged before me this 9th day of May, 2014 by
Michael Romer, as Interim CEO of PBI, Manager of PANACHE DISTILLERY, LLC, a
Florida limited liability company, on behalf of the company. He is personally
known to me or has produced____________as identification.
 

  /s/ GINA L. CREWS    
NOTARY PUBLIC, State of New York
   
Print Name: Gina L. Crews
   
Commission No.: 24-4910280
 

 
My Commission Expires: October 26, 2017
 
 
10

--------------------------------------------------------------------------------

 
 

STATE OF NEW YORK )   ) SS: COUNTY OF NEW YORK )

 
The foregoing instrument was acknowledged before me this 9th day of May, 2014 by
Michael Romer, as Interim CEO of PBI, Parent Corp. of ALCHEMY INTERNATIONAL,
LLC, a New York limited liability company, on behalf of the company. He is
personally known to me or has produced____________as identification.
 

  /s/ GINA L. CREWS    
NOTARY PUBLIC, State of New York
   
Print Name: Gina L. Crews
   
Commission No.: 24-4910280
 

 
My Commission Expires: October 26, 2017
 

STATE OF NEW YORK )   ) SS: COUNTY OF NEW YORK )

 
The foregoing instrument was acknowledged before me this 9th day of May, 2014 by
Michael Romer, as Interim CEO of PBI, Parent Corp. of ALIBI NYC, LLC, a New York
limited liability company, on behalf of the company. He is personally known to
me or has produced ______________ as identification.
 

  /s/ GINA L. CREWS    
NOTARY PUBLIC, State of New York
   
Print Name: Gina L. Crews
   
Commission No.: 24-4910280
 

 
My Commission Expires: October 26, 2017
 
 
11

--------------------------------------------------------------------------------

 
 

STATE OF NEW YORK )   ) SS: COUNTY OF NEW YORK )

 
The foregoing instrument was acknowledged before me this 9th day of May, 2014 by
Michael Romer, as Interim CEO of PBI, Parent Corp. of PANACHE USA, LLC, a New
York limited liability company, on behalf of the company. He is personally known
to me or has produced____________as identification.
 

  /s/ GINA L. CREWS    
NOTARY PUBLIC, State of New York
   
Print Name: Gina L. Crews
   
Commission No.: 24-4910280
 

 
My Commission Expires: October 26, 2017
 

STATE OF NEW YORK )   ) SS: COUNTY OF NEW YORK )

 
The foregoing instrument was acknowledged before me this 9th day of May, 2014 by
Michael Romer, as Interim CEO of PBI, Parent Corp. of PANACHE, LLC, a New York
limited liability company, on behalf of the company. He is personally known to
me or has produced____________ as identification.
 

  /s/ GINA L. CREWS    
NOTARY PUBLIC, State of New York
   
Print Name: Gina L. Crews
   
Commission No.: 24-4910280
 

 
My Commission Expires: October 26, 2017
 
 
12

--------------------------------------------------------------------------------

 
 

STATE OF NEW YORK )   ) SS: COUNTY OF KINGS )

 
The foregoing instrument was acknowledged before me this 12th day of May, 2014
by James Dale who is personally known to me or has produced NY driver’s license
as identification.
 

  /s/ GUILLERMO JOSE SANTIAGO    
NOTARY PUBLIC, State of New York
   
Print Name: Guillermo Jose Santiago
   
Commission No.: 02SA6277505
 

 
My Commission Expires: March 11, 2017
 

STATE OF NEW YORK )   ) SS: COUNTY OF KINGS )

 
The foregoing instrument was acknowledged before me this 12th day of May, 2014
by Agata Podedworny who is personally known to me or who has produced NY
driver’s license as identification.
 

  /s/ GUILLERMO JOSE SANTIAGO    
NOTARY PUBLIC, State of New York
   
Print Name: Guillermo Jose Santiago
   
Commission No.: 02SA6277505
 



My Commission Expires: March 11, 2017
 

STATE OF NEW YORK )   ) SS: COUNTY OF NEW YORK )

 
The foregoing instrument was acknowledged before me this 12th of May, 2014 by
Sjoerd De Jong who is personally known to me or who has produced____________as
identification.
 

  /s/ HOWARD MARK ZISSER     NOTARY PUBLIC, State of New York     Print Name:
Howard Mark Zisser     Commission No.: 01ZI6193976  

 
My Commission Expires: September 22, 2016
 
 
 
 13

--------------------------------------------------------------------------------